


AMENDMENT
TO
EMPLOYMENT AGREEMENT


THIS AMENDMENT is made as of the 30th day of April 2004 (the “Amendment”), by
and between ENTRADA NETWORKS, INC., a Delaware corporation (the “Company”)
having an address at 12 Morgan, Irvine, California  92618 and Kanwar J.S.
Chadha, Ph.D. (the “Employee”), having an address at 12 Morgan, Irvine,
California 92618.


RECITALS


WHEREAS, the Company and the Employee entered into that certain Employment
Agreement, dated as of May 10, 2001 (the “Employment Agreement”); and


WHEREAS, the Corporation and the Employee desire to amend the Employment
Agreement to extend the term of employment established therein and to provide
for certain additional provisions set forth herein.


NOW, THEREFORE, in consideration of the premises and of the covenants and
conditions hereinafter contained, and for good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
mutually agree as follows


1.   All capitalized terms used herein which are not defined in this Amendment
shall have the meaning given to such term in the Employment Agreement.


2.   Section 2.1 shall be amended to extend the term of the Employment Agreement
for an additional four (4) year term commencing on the effective date of this
Amendment. On the effective date of this Amendment and on every subsequent
anniversary, the Employee will be granted 200,000 options of the Company’s
common stock with vesting rights per the stock option plan. In addition, the
Employee will be awarded an additional compensation of fifty thousand dollars
($50,000) in shares of common stock of the Company on the day the Company closes
its first acquisition, or raises equity or debt.


3.   The following shall be added to the end of Section 2.2:


“Notwithstanding the foregoing, the Employee shall not be required to mitigate
the amount of any payments provided for in this Agreement by seeking other
employment or otherwise and no such payment shall be offset or reduced by the
amount of any compensation or benefits provided to the Employee in any
subsequent employment.”


4.   The following shall be added as a new Section 3.6:


“3.6.   Additional Benefits


(a)   Car Allownace. The Company shall pay the Employee for his car expenses at
a monthly allowance of one thousand dollars ($1,000) during the term of this
Agreement.
(b)   Long Term Disability Insurance. The Company shall obtain and maintain a
long-term disability insurance policy for the benefit of the Employee to be in
full force and effect during the term of this Agreement. The Company shall pay
one hundred (100%) percent of the total cost of the premium for such long-term
disability insurance policy.

(c)   Performance Bonus Plan. In addition to his Base Salary and participation
in the Company’s Executive Cash Incentive Plan, the Employee shall receive a
quarterly bonus during the term of this Agreement (the “Performance Bonus”),
equal to an amount not to exceed fifty (50%) of the Employee’s Base Salary (the
“Target Performance Bonus”). The Target Performance Bonus shall be payable to
the Employee by the Company on a quarterly basis in the form of cash and shares
of common stock of the Company, not registered under the Securities Act of 1933,
as amended, to the extent that the Company achieves the performance targets (the
“Performance Targets”) as set by its board of directors.


Both the Car Allowance & the Long Term Disability Insurance will take effect on
the day the Company closes its first acquisition, or raises equity or debt.”
 

5.   The following shall be added as a new Section 11:


“11.   Indemnification of Employee.
11.1   Indemnification.   Subject to the procedures described in Section 11.5
below, the Company hereby agrees to hold harmless and indemnify Employee:
 
(a)   against any and all expenses (including attorneys' fees), witness fees,
damages, judgments, fines and amounts paid in settlement, and any other amounts
that Employee becomes legally obligated to pay because of any claim or claims
made against him in connection with any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, arbitrational, administrative or
investigative (including an action by or in the right of the Company, except as
excluded below) to which Employee is, was, or at any time becomes a party, or is
threatened to be made a party, by reason of the fact that Employee is or was a
director, executive officer, officer, employee, consultant or other agent of the
Company; and
 
(b)   otherwise to the fullest extent not prohibited by the Company's
Certificate of Incorporation ("the Certificate"), its Bylaws or the Delaware
General Corporation Law ("the Code").
 
11.2   Limitations on Additional Indemnity. The Company shall not be obligated
to indemnify Employee:
 
(a)   on account of any claim against Employee for an accounting of profits made
from the purchase or sale of securities of the Company pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of 1934 and
amendments thereto or any similar provision of any federal, state or local
statutory law;
(b)   on account of Employee's conduct from which Employee derived an improper
personal benefit;
 
(c)   on account of Employee's conduct that he believed to be contrary to the
best interests of the Company or its shareholders, or that was not done in good
faith;
 
(d)   on account of Employee's conduct that constituted a knowing violation of
law;
 
(e)   on account of Employee's conduct which constituted a violation of the
Employee's duties to the Company or its shareholders;
 
(f)   for which payment is due Employee under an insurance policy;
 
(g)   if indemnification is not lawful;
 
(h)   in connection with any proceeding (or part thereof) initiated by Employee,
unless (i) such indemnification is expressly required to be made by law, (ii)
the proceeding was authorized by the Board of Directors of the Company, or (iii)
such indemnification is provided by the Company, in its sole discretion,
pursuant to the powers vested in the Company under the Code;
 
(i)   with respect to any action by or in the right of the Company:
i.   if the Employee is adjudged to be liable to the Company because of
Employee's conduct;
 
ii.   for expenses incurred in defending a pending action which is settled or
otherwise disposed of without court approval; or
iii.   to the extent, and only to the extent, that indemnification with respect
to such action (i) would be inconsistent with the Certificate or Bylaws, or a
resolution of the shareholders or agreement of the Company prohibiting or
otherwise limiting such indemnification and in effect at the time of the accrual
of the action or (ii) would be inconsistent with any condition expressly imposed
by a court in approving a settlement, unless the indemnification has been
approved by the shareholders of the Company (with the shares of the Employee not
being entitled to vote thereon).
 
11.3.   Notification and Defense of Claim. Employee agrees to notify the Company
within thirty (30) days of receiving notice of the commencement of any action,
suit or proceeding for which he seeks indemnity. After doing so:
 
(a)   the Company will be entitled to participate therein at its own expense;
 
(b)   except as otherwise provided below, the Company may, at its option, assume
the defense thereof, with counsel subject to Employee's approval, which approval
shall not be unreasonably withheld. After notice from the Company to Employee of
its election to assume the defense thereof, the Company will not be liable to
Employee under this Agreement for any expenses subsequently incurred by
Employee. Employee shall have the right to employ separate counsel in such
action, suit or proceeding but the fees and expenses of such counsel incurred
after notice from the Company of its assumption of the defense thereof shall be
at the expense of Employee unless (i) the employment of counsel by Employee has
been authorized by the Company, (ii) Employee shall have reasonably concluded
that there may be a conflict of interest between the Company and Employee in the
conduct of the defense of such action or (iii) the Company shall not in fact
have employed counsel to assume the defense of such action, in each of which
cases the reasonable fees and expenses of Employee's separate counsel shall be
at the expense of the Company. The Company shall not be entitled to assume the
defense of any action, suit or proceeding brought by or on behalf of the Company
or as to which Employee shall have made the conclusion provided for in clause
(ii) above; and
 
(c)   the Company shall not be liable to indemnify Employee under this Agreement
for any amounts paid in settlement of any action or claim effected without its
written consent, which shall not be unreasonably withheld. The Company shall be
permitted to settle any action except that it shall not settle any action or
claim in any manner which would impose any penalty or limitation on Employee
without Employee's written consent, which may be given or withheld in Employee's
sole discretion.
 
11.4.   Expenses. The Company may request reasonable and customary documentation
for any expenses incurred by Employee for which Employee seeks indemnification.
 
11.5.   Determination by the Company. The Company shall make a reasonable, good
faith determination as to whether indemnification of Employee is required
pursuant to this Section 11 within thirty (30) days of being notified by
Employee, by means of:
 
(a)   a majority vote of a quorum consisting of directors who are not parties to
such proceeding; or
 
(b)   if such quorum is not obtainable, by independent legal counsel.
 
6.   The Employment Agreement, as amended by this Amendment, and all other terms
and conditions of the Employment Agreement not affected by this Amendment, are
and shall remain in full force and effect.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.
 
ENTRADA NETWORKS, INC.
By:    /s/ Davinder Sethi

--------------------------------------------------------------------------------

Chief Financial Officer
Secretary and/or Ass’t Secretary
 
EMPLOYEE
By:   /s/ Kanwar J. S. Chadha

--------------------------------------------------------------------------------

Kanwar J.S. Chadha, Ph.D.


